Citation Nr: 0613816	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  95-27 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for a psychophysiological 
cardiovascular reaction with aortic stenosis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a March 1995 rating decision rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  During the course of the appeal, the 
veteran relocated to the Philippines.  Accordingly, the 
Manila RO has assumed the role of the agency of original 
jurisdiction.

When this case was most recently before the Board in April 
2005, it was decided in part and remanded in part.  The case 
has since been returned to the Board for further appellate 
consideration.


REMAND

Pursuant to the Board's prior remand, the veteran was 
afforded a VA psychiatric examination in October 2005.  At 
that time, the veteran indicated that he had last received 
medical treatment at the Manila VA Outpatient Clinic in 
October 2005.  However, the most recent clinical records 
presently associated with the claims folder are dated in 
February 2003.  Where VA has constructive or actual knowledge 
of the availability of pertinent reports in the possession of 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").

In addition, while the examiner commented on the severity of 
the veteran's service-connected disability and noted that the 
veteran's symptoms could be summed to one diagnosis (his 
service-connected psychiatric disorder), the examiner failed 
to provide an opinion as to the impact of the veteran's 
service-connected psychiatric disorder on his employability.  
On remand, the veteran should be afforded a new VA 
examination that addresses the impact that the veteran's 
service-connected psychophysiological cardiovascular reaction 
has on his ability to obtain and maintain gainful employment.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  In 
any event, the RO should obtain copies of 
all records pertaining to treatment or 
evaluation of the veteran's service-
connected psychiatric disability at the 
Manila VA Outpatient Clinic sine February 
2003. 

3.  If it is unsuccessful in obtaining 
any pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

4.  Then, the veteran should be afforded 
a psychiatric examination to determine 
the extent of his service-connected 
psychophysiological cardiovascular 
reaction. Any indicated tests or studies 
should be performed and the examining 
physician must review the claims folders.

To the extent possible, the 
manifestations of any non service-
connected psychiatric disability, to 
include personality disorders, dementia, 
and Alzheimer's disease, should be 
distinguished from those of the service-
connected psychophysiological 
cardiovascular disorder.  If the 
manifestations cannot be distinguished, 
the examiner must so state.  The 
psychiatric examination report should 
address the following:

a. With respect to each currently 
present acquired psychiatric 
disorder other than the veteran's 
service-connected 
psychophysiological cardiovascular 
reaction, the examiner should 
provide an opinion as to the 
following:

Does the diagnosis represent 
progression of the prior diagnosis 
of psychophysiological 
cardiovascular reaction?

Does the diagnosis represent a 
correction of an error in a prior 
diagnosis or a change in 
nomenclature?

Does the diagnosis represent a new 
and separate condition?

b. If the examiner concludes that 
any currently present disorder 
represents a new disorder, he should 
provide an opinion as to whether it 
is at least as likely as not that 
such disorder was caused or 
chronically worsened by the service- 
connected psychiatric disability.

c. The examiner should identify all 
manifestations of the service-
connected disability, to include any 
cardiovascular manifestations such 
as chest pain.

d. The examiner should provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.

e. The examiner should also provide 
a global assessment of functioning 
score based upon the service-
connected psychiatric disability.  
An explanation of the score's 
significance should be provided.

The rationale for all opinions expressed 
must be provided.

5.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the issue remaining on 
appeal based on a de novo review of the 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



